Exhibit 10.1

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”), dated as of Sept. 22, 2014, is by
and between the persons indicated on Schedule I attached hereto (each a
“Purchaser,” and collectively, the “Purchasers”), and Solar Power, Inc., a
California corporation (the “Company”). The Purchasers and the Company are
sometimes herein referred to each as a “Party,” and collectively as the
“Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company and each Purchaser desire to provide for the issuance, sale
and purchase of certain number of shares of common stock of the Company, par
value US$0.0001 per share (the “Common Shares”) on the terms and conditions set
forth in this Agreement; and

 

WHEREAS, the Company and each Purchaser desire to make certain representations,
warranties, covenants and agreements in connection with the issuance, sale and
purchase and related transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Company and each
Purchaser agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

Section 1.1     Issuance, Sale and Purchase of Shares. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, the Company agrees to issue, sell and deliver to
each Purchaser, free and clear of any pledge, mortgage, security interest,
encumbrance, lien, charge, assessment, claim or restriction of any kind or
nature other than those imposed by the Memorandum and Articles of Association of
the Company, and each Purchaser agrees to purchase from the Company, on the
Closing Date (as defined below), the number of Common Shares set forth opposite
such Purchaser’s name on Schedule I attached hereto (the “Purchase Shares” of
such Purchaser).

 

Section 1.2     Purchase Price. Each Purchaser shall pay an aggregate
consideration as set forth opposite such Purchaser’s name on Schedule I (the
“Purchase Price” of such Purchaser) for its Purchase Shares.

 

Section 1.3     Closing.

 

(a)     Upon the terms and subject to the conditions of this Agreement, the
closing (the “Closing”) of the purchase and sale of the Purchase Shares of each
Purchaser shall be held at an address determined by the Company on a date within
40 days after the date hereof, or any other date and time that is agreed upon in
writing by the Company and each Purchaser (the “Closing Date”).

 

 

 
1 

--------------------------------------------------------------------------------

 

 

(b)     At or before the Closing, each Purchaser shall deliver the Purchase
Price of such Purchaser to the Company by wire transfer in immediately available
funds.

 

Section 1.4     Closing Conditions.

 

The obligation of the Company to issue and sell the Purchase Shares to be sold
to and purchased by the Purchasers as contemplated by this Agreement are subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions, any of which may be waived in writing by the Company in its sole
discretion:

 

(a)     All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Purchase Shares shall have been
completed and all corporate and other actions required to be taken by each
Purchaser in connection with the purchase of the Purchase Shares shall have been
completed.

 

(b)     The representations and warranties of the Purchasers contained in
Section 2.2 of this Agreement shall have been true and correct in all material
respects on the date of this Agreement and on and as of the Closing Date; and
the Purchasers shall have performed and complied in all material respects with
all, and not be in breach or default in any material respect under any,
agreements, covenants, conditions and obligations contained in this Agreement
that are required to be performed or complied with on or before the Closing
Date.

 

(c)     No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits,
imposes any damages or penalties that are substantial in relation to the
Company, or otherwise makes illegal the consummation of the transactions
contemplated by this Agreement; and no action, suit, proceeding or investigation
shall have been instituted by a governmental authority of competent jurisdiction
or threatened that seeks to restrain, enjoin, prevent, prohibit, impose any
damages or penalties that are substantial in relation to the Company, or
otherwise makes illegal the consummation of the transactions contemplated by
this Agreement.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1     Representations and Warranties of the Company. The Company
hereby represents and warrants to each Purchaser, as of the date hereof and as
of the Closing Date, as follows:

 

(a)     Organization and Authority.

 

(i)     The Company and each of its subsidiaries is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with the requisite power and authority to
own and use its properties and assets and to carry on its business in all
material respects as is currently conducted. Neither the Company nor any of its
subsidiaries is in material violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and its subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification. The Company has all requisite power and authority to
carry on its business as it is currently being conducted.

 

 

 
2 

--------------------------------------------------------------------------------

 

 

(b)     Due Issuance of the Purchase Shares. The Purchase Shares of such
Purchaser have been duly authorized and, when issued and delivered to each
Purchaser and paid for by such Purchaser pursuant to this Agreement, will be
validly issued, fully paid and non-assessable.

 

(c)     Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company or any of its Subsidiaries is
subject.

 

(d)     Filings, Consents and Approvals. Neither the execution and delivery by
the Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the filing, consent, approval,
order or authorization of, or registration with, or the giving notice to, any
governmental or public body or authority, except such as have been obtained,
made, given or will be made promptly hereafter.

 

Section 2.2     Representations and Warranties of the Purchasers. Each
Purchasers hereby severally, but not jointly, represents and warrants to the
Company as of the date hereof and as of the Closing Date, as follows:

 

(a)     Due Formation. Such Purchaser is a company duly incorporated as an
exempted company with limited liability, validly existing and in good standing
under the laws of the PRC, with full power and authority to own and operate and
to carry on its business in the places and in the manner as currently conducted.

 

(b)     Authority. Such Purchaser has full power and authority to enter into,
execute and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by the Purchaser pursuant to this
Agreement and to perform its obligations hereunder. The execution and delivery
by such Purchaser of this Agreement and the performance by the Purchaser of its
obligations hereunder have been duly authorized by all requisite actions on its
part.

 

(c)     Valid Agreement. This Agreement has been duly executed and delivered by
such Purchaser and constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(d)     Consents. Neither the execution and delivery by such Purchaser of this
Agreement nor the consummation by it of any of the transactions contemplated
hereby nor the performance by such Purchaser of this Agreement in accordance
with its terms requires the consent, approval, order or authorization of, or
registration with, or the giving of notice to, any governmental or public body
or authority or any third party, except as have been obtained, made or given.

 

 

 
3 

--------------------------------------------------------------------------------

 

 

(e)     No Conflict. Neither the execution and delivery by such Purchaser of
this Agreement, nor the consummation by it of any of the transactions
contemplated hereby, nor compliance by such Purchaser with any of the terms and
conditions hereof will contravene any existing agreement, federal, state, county
or local law, rule or regulation or any judgment, decree or order applicable to,
or binding upon, such Purchaser.

 

(f)     Status and Investment Intent.

 

(i)     Experience. Such Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Purchase Shares. Such Purchaser is capable of
bearing the economic risks of such investment, including a complete loss of its
investment.

 

(ii)     Purchase Entirely for Own Account. Such Purchaser is acquiring the
Purchase Shares that it is purchasing pursuant to this Agreement for investment
for its own account for investment purposes only and not with the view to, or
with any intention of, resale, distribution or other disposition thereof. Such
Purchaser does not have any direct or indirect arrangement, or understanding
with any other persons to distribute, or regarding the distribution of the
Purchase Shares in violation of the United States Securities Act of 1933, as
amended (the “Securities Act”) or other applicable laws.

 

(iii)     Not U.S. person. Such Purchaser is not a “U.S. person” (as such term
is defined in Regulation S) and is not purchasing the Purchase Shares for the
account or benefit of a “U.S. person”.

 

(iv)     Distribution Compliance Period. Such Purchaser acknowledges that all
offers and sales of the Purchase Shares before the end of the “distribution
compliance period” (as such term is defined in Regulation S) be made only in
accordance with Regulation S, pursuant to registration of the securities under
the Securities Act or pursuant to an exemption therefrom.

 

(v)     Restrictive Legend. Such Purchaser understands that the certificate
evidencing the Purchase Shares will bear a legend or other restriction
substantially to the following effect:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

(vi)     Information. Such Purchaser has been furnished access to all materials
such Purchaser has requested relating to the Company and its Subsidiaries and
other due diligence information and documents and such Purchaser has been
afforded the opportunity to ask questions of and receive answers from
representatives of the Company concerning the foregoing, including the terms and
conditions of this Agreement. Such Purchaser has consulted to the extent deemed
appropriate by such Purchaser with such Purchaser’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Purchase Shares.

 

 

 
4 

--------------------------------------------------------------------------------

 

 

(vii)     No Broker. No broker, investment banker or other person is entitled to
any broker’s, finder’s or other similar fee or commission in connection with the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Purchaser.

 

(g)     Financing. Such Purchaser has sufficient funds available to it to
purchase all of the Purchase Shares pursuant to this Agreement.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1     Lockup. Without the prior written consent of the Company, each
Purchaser shall not sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in or otherwise dispose of, or suffer to exist (whether by
operation of law or otherwise) any encumbrance on, any of its Purchase Shares,
or any right, title or interest therein or thereto, prior to the date that is
three (3) months after the Closing Date.

 

Section 3.2     Survival of the Representations and Warranties. All
representations and warranties made by any Party shall survive for two years and
shall terminate and be without further force or effect on the second anniversary
of the date hereof, except as to (i) any claims thereunder which have been
asserted in writing pursuant to Section 4.1 against the Party making such
representations and warranties on or prior to such second anniversary, and (ii)
the Company’s representations contained in Section 2.1(a), (b) and (c) hereof,
each of which shall survive indefinitely.

 

Section 3.3     Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned at any time prior to Closing,
(i) by mutual agreement of the Parties, (ii) by the Company in the event that
the Closing has not occurred by the date three months after the date hereof (the
“Termination Date”). Nothing in this Section 5.2 shall be deemed to release any
Party from any liability for any breach of this Agreement prior to the effective
date of such termination and after the effective date of this Article V.

 

Section 3.4     Governing Law. This Agreement shall be governed and interpreted
in accordance with the laws of the State of New York without giving effect to
the conflicts of law principles thereof.

 

Section 3.5     Dispute Resolution. Any dispute, controversy or claim (each, a
“Dispute”) arising out of or relating to this Agreement, or the interpretation,
performance breach, termination, validity or invalidity thereof, shall be
referred to arbitration upon the demand of any Party to the dispute with notice
(the “Arbitration Notice”) to the other Parties.

 

 

 
5 

--------------------------------------------------------------------------------

 

 

(a)     The Dispute shall be settled in Hong Kong in a proceeding conducted in
English by one (1) arbitrator from the Hong Kong International Arbitration
Centre (the “HKIAC”) in accordance with the Hong Kong International Arbitration
Centre Administered Arbitration Rules (the “HKIAC Rules”) in force when the
Arbitration Notice is submitted in accordance with the HKIAC Rules.

 

(b)     Each party to the arbitration shall cooperate with each other party to
the arbitration in making full disclosure of and providing complete access to
all information and documents reasonably requested by such other party in
connection with such arbitral proceedings, subject only to any confidentiality
obligations binding on such party.

 

(c)     The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

 

(d)     During the course of the arbitral tribunal's adjudication of the
Dispute, this Agreement shall continue to be performed except with respect to
the part in dispute and under adjudication.

 

Section 3.6     Amendment. This Agreement shall not be amended, changed or
modified, except by another agreement in writing executed by the Parties hereto.

 

Section 3.7     Binding Effect. This Agreement shall inure to the benefit of,
and be binding upon, each of the Company and the Purchasers and their respective
heirs, successors and permitted assigns and legal representatives.

 

Section 3.8     Assignment. Neither this Agreement nor any of the rights, duties
or obligations hereunder may be assigned by the Company or any Purchaser without
the express written consent of the other Parties. Any purported assignment in
violation of the foregoing sentence shall be null and void.

 

Section 3.9     Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of actual delivery if delivered personally to
the Party or Parties to whom notice is to be given, on the date sent if sent by
telecopier, tested telex or prepaid telegram, on the next business day following
delivery if sent by courier or on the day of attempted delivery by postal
service if mailed by registered or certified mail, return receipt requested,
postage paid, and properly addressed as follows:

 

If to any Purchaser, at:

the address set forth opposite such Purchaser’s name on Schedule I attached
hereto 

   

If to the Company, at:

Solar Power, Inc. 

3400 Douglas Boulevard, Suite 285

Roseville, California

USA 

Fax: +1-916-771-3657 

   

Any Party may change its address for purposes of this Section 7.8 by giving the
other Parties hereto written notice of the new address in the manner set forth
above.

 

 

 
6 

--------------------------------------------------------------------------------

 

 

Section 3.10     Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties hereto with respect to the
matters covered hereby, and all prior agreements and understandings, oral or in
writing, if any, between the Parties with respect to the matters covered hereby
are merged and superseded by this Agreement.

 

Section 3.11     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

Section 3.12     Fees and Expenses. Except as otherwise provided in this
Agreement, each Party will be responsible for all of its own expenses incurred
in connection with the negotiation, preparation and execution of this Agreement.

 

Section 3.13     Public Announcements. No Purchaser shall make, or cause to be
made, any press release or public announcement in respect of this Agreement or
the transactions contemplated by this Agreement or otherwise communicate with
any news media without the prior written consent of the Company unless otherwise
required by Securities Law or other applicable law, and the Parties to this
Agreement shall cooperate as to the timing and contents of any such press
release, public announcement or communication.

 

Section 3.14     Specific Performance. The Parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

Section 3.15     Headings. The headings of the various articles and sections of
this Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

 

Section 3.16     Execution in Counterparts. For the convenience of the Parties
and to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 
7 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

 

Solar Power, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Min Xiahou

 

       

 

 

Name:  Min Xiahou

 

       

 

 

Title:    Chief Executive Officer

 

 

 

  

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

  Name of Purchaser:              

 

Home Value Holding Co., Limited

 

 

 

 

 

 

 

 

 

 

By:

/s/ Zhangxin Wang

 

       

 

 

Name:  Zhangxin Wang

 

       

 

 

Title:    Director

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Name of Purchaser:

             

 

Strong Textile Hong Kong Limited

 

 

 

 

 

 

 

 

 

 

By:

/s/ Caihong Lu

 

       

 

 

Name: Caihong Lu

 

       

 

 

Title:   Managing Director

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

  Name of Purchaser:              

 

Harker Investment Limited 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dejun Ye

 

       

 

 

Name: Dejun Ye

 

       

 

 

Title:   Director

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

 

  Name of Purchaser:              

 

Ju Yuan Holdings Limited

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tung Hon Sze Joyce

 

       

 

 

Name: Tung Hon Sze Joyce

 

       

 

 

Title: Director

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

  Name of Purchaser:              

 

Allied Energy Holding Pte Ltd

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tan Chin Piaw

 

       

 

 

Name: Tan Chin Piaw

 

       

 

 

Title:   Director

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

  Name of Purchaser:              

 

Hong Kong Ding Chen Group Investment International Development Limited

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hui Rao

 

       

 

 

Name: Hui Rao

 

       

 

 

Title:     Director

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

  Name of Purchaser:              

 

Hong Kong Victory Consulting Management Co., Limited

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wen Ming Zhang

 

       

 

 

Name:  Wen Ming Zhang

 

       

 

 

Title:     Chairman

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule I

 

Schedule of Purchasers, Purchaser Shares and Purchase Price

 

 

 

Name of Purchaser

Number of

Purchase

Shares

 

Purchase Price

(US$)

Address

Home Value Holding Co., Limited

17,200,000  

$20,124,000  

P.O.Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands

 

Strong Textile Hong Kong Limited

5,000,000  

$5,850,000  

Unit E, 3/F, Wing Tat Commercial Building, 97 Bonham Strand East, Sheung Wan,
Hong Kong

 

Harker Investment Limited

8,600,000  

$10,062,000  

P.o.box 1239, Offshore Incorporation Centre, Victoria, Mahe, Republic of
Seychelles

 

Ju Yuan Holdings Limited

1,000,000  

$1,170,000  

263 Main Street, P.O.Box 2196, Road Town, Tortola, British Virgin Islands

 

Allied Energy Holding Pte Ltd

6,000,000  

$7,020,000  

18, Boon Lay Way #06-107, Trade Hub 21, Singapore 609966

 

Hong Kong Ding Chen Group Investment International Development Limited

1,720,000  

   $2,012,400  

Room 4, 7th floor, Kaiway Development Building, Mong Kok, Kowloon, Hong Kong

 

Hong Kong Victory Consulting Management Co., Limited

1,720,000  

$2,012,400  

Room 1105, Huatai International Building, No.340, Queens road, Hong Kong

 

 

 

 